 



     
06.11.07
  Exhibit 10.3

June 11, 2007
Michael McAndrew
Black Box Corporation of Pennsylvania
Norstan, Inc.
1000 Park Drive
Lawrence, PA 15055

  Re:     SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 24,
2005, as amended by First Amendment to the Second Amended and Restated Credit
Agreement dated as of February 17, 2005 and Second Amendment to the Second
Amended and Restated Credit Agreement dated as of March 28, 2006, as the same
may be or have been further amended from time to time (the “Credit Agreement”)
entered into by and among BLACK BOX CORPORATION OF PENNSYLVANIA, a Delaware
corporation (“BBCPA”), and NORSTAN, INC., a Minnesota corporation (“Norstan” —
BBCPA and Norstan are sometimes individually referred to therein as a “Borrower”
and collectively as the “Borrowers”), BLACK BOX CORPORATION, a Delaware
corporation (the “Parent”), the guarantors parties thereto from time to time
(together with the Parent, the “Guarantors”), the Lenders parties hereto from
time to time and CITIZENS BANK OF PENNSYLVANIA, a banking association organized
and existing under the laws of the Commonwealth of Pennsylvania, as
administrative agent for the Lenders parties thereunder (in such capacity,
together with the successors in such capacity, the “Agent”)

Dear Mr. McAndrew:
     Reference is made to the Credit Agreement. Terms in this letter agreement
that are not defined in this letter agreement shall have the meanings given to
those terms in the Credit Agreement, unless the circumstances clearly require
otherwise.
     You have advised that the Borrowers have not delivered the unaudited
consolidated statements of income, cash flows and changes in stockholders’
equity of the Parent and its consolidated Subsidiaries for the fiscal quarter of
the Parent and its consolidated Subsidiaries for the period ended December 30,
2006 and the associated Compliance Certificate within 60 days of the end of the
fiscal quarter of the Borrowers ended December 30, 2006, as required by
Sections 6.01(b), 6.01(c) and 6.01(d) of the Credit Agreement. In addition, you
have advised that the Parent has not filed its Quarterly Report on Form 10-Q for
its fiscal quarter ended December 30, 2006 (the “Form 10-Q”) with the Securities
and Exchange Commission on a timely basis, as required by Section 6.07(a) of the
Credit Agreement. In addition, you have advised that the Borrowers may not
deliver the audited consolidated statements of income, cash flows and changes in
stockholders’ equity of the Parent and its consolidated Subsidiaries for the
fiscal year of the Parent and its consolidated Subsidiaries ended March 31, 2007
and the associated Compliance Certificate within 120 days of the end of such
fiscal year, as required by Sections 6.01(a), 6.01(c) and 6.01(d) of the Credit
Agreement. In addition, you have advised that the Parent may not file its Annual
Report on Form 10-K for its fiscal year ended March 31, 2007 (the “Form 10-K”)
with the Securities and Exchange Commission on a timely basis, as would be
required under Section 6.07(a) of the Credit

 



--------------------------------------------------------------------------------



 



Agreement. Accordingly, the Borrowers have advised the Lenders that Potential
Defaults and Events of Default may have occurred and may occur, as described
above, with regard to Section 6.01(a) through (d) and Section 6.07(a) of the
Credit Agreement (collectively, the “Specified Defaults”). The Specified
Defaults with respect to the Form 10-Q and the financial statements for the
period ending December 30, 2006 are the subject of letter agreements dated
February 28, 2007 and May 28, 2007, respectively.
     The Borrowers have requested the Lenders to waive the Specified Defaults
until the earlier to occur of (i) the first date on which the Borrowers shall
have filed the Form 10-K and the Form 10-Q with the Securities and Exchange
Commission and shall have delivered to the Lenders such third quarter and annual
financial statements and related documentation and (ii) July 31, 2007. Subject
to the terms and conditions of this letter agreement, the Required Lenders agree
that the Specified Defaults are hereby waived until, and only until, the earlier
to occur of (i) the first date on which the Borrowers shall have filed the Form
10-K and the Form 10-Q with the Securities and Exchange Commission and shall
have delivered to the Lenders such third quarter and annual financial statements
and related documentation and (ii) July 31, 2007 (the period ending on such
earlier date being herein referred to as the “Waiver Period”.)
     The Borrowers represent and warrant that: (i) subject to the third sentence
of this paragraph, all of the representations and warranties contained in the
Credit Agreement, the Notes and the other Loan Documents are true and correct,
as if made on the date hereof, (ii) after giving effect to the terms of this
letter agreement, no Event of Default or Potential Default exists on and as of
the date hereof and the Borrowers are in compliance with all of the terms of the
Credit Agreement, the Notes and the other Loan Documents, and (iii) the
Borrowers are authorized to execute and deliver this letter agreement. The
Lenders have been advised by the Parent that, as a result of the Parent’s
ongoing review of its stock option practices, the Parent will need to restate
its historical financial statements to record additional non-cash compensation
expense related to stock option grants and to make other related adjustments.
Accordingly, the Lenders have been advised by the Parent that the financial
statements, certificates, documents and other information previously delivered
to the Lenders were not accurate and complete in all material respects with
respect to these potential adjustments. The Lenders and the Agent specifically
reserve all rights they may have with respect to such matters, including without
limitation rights under Article V of the Credit Agreement notwithstanding the
fact that Revolving Credit Loans have been made subsequent to February 28, 2007
and may continue to be made after the date of this letter agreement; provided,
however, that during the Designated Period (as defined below), the Lenders and
the Agent will not utilize such inaccuracy or incompleteness to declare an Event
of Default. As used herein, the term “Designated Period” means the period ending
on the earlier to occur of (i) the end of the Waiver Period and (ii) the date on
which the Lenders become aware of information with respect to such matters which
information is, in the judgment of the Agent or the Required Lenders, when
viewed together with the information provided to the Lenders by the Parent on or
before June 11, 2007, materially more adverse to the Parent than the information
provided to the Lenders by the Parent on or before June 11, 2007.
     Except as specifically waived hereby for the Waiver Period (or, in the case
of the inaccuracy and incompleteness referred to in the immediately preceding
paragraph, the Designated Period), each of the Credit Agreement and the Loan
Documents shall remain in full force and effect and the Borrowers ratify and
affirm each of the Credit Agreement and the Loan Documents in its respective
entirety. The waiver set forth in this letter agreement shall apply only to the
Specified Defaults (or, in the case of declaration of an Event of Default
arising out of the inaccuracy or incompleteness referred to in the immediately
preceding paragraph, only to such inaccuracy or incompleteness) and only for the
Waiver Period or the Designated Period, as the case may be, and no other,
further or broader waiver shall be implied. Neither the execution and delivery
of this waiver and of the prior letter agreements dated February 28, 2007 and
May 28, 2007, nor the making of Revolving Loans prior to or after the date
hereof notwithstanding the matters referred to in the immediately preceding
paragraph shall be construed to establish a

-2-



--------------------------------------------------------------------------------



 



course of conduct or imply that any other, future or further waivers shall be
considered, provided or agreed to.
     Nothing contained in this letter agreement shall be construed to impair any
rights or remedies of the Agent or the Lenders or their successors and assigns
under the Credit Agreement or any of the other Loan Documents or to affect or
impair any rights or powers that the Agent or the Lenders may have under the
Credit Agreement or the other Loan Documents, whether for the recovery of the
indebtedness of the Borrowers to the Lenders in case of non-fulfillment of the
terms, provisions and covenants contained in this letter agreement or the terms,
rights, powers and covenants of the Credit Agreement and the other Loan
Documents not specifically waived by this letter agreement for the Waiver Period
or the Designated Period, as the case may be. All rights, powers and remedies of
the Agent and the Lenders under any other agreement now or at any time hereafter
in force between the Agent, the Lenders and the Borrowers shall be cumulative
and not alternative and shall be in addition to all rights, powers and remedies
given to the Agent and the Lenders by law.
     If the foregoing accurately sets forth our understanding with respect to
the matters contained herein, please accept this letter agreement by signing
where indicated below. This letter agreement shall not be enforceable against
the Lenders and shall not act as a waiver of any of the terms of the Credit
Agreement until such time as it has been accepted by the Borrowers, the
Guarantors and the Required Lenders.

                Very truly yours,
 
       
 
            CITIZENS BANK OF PENNSYLVANIA
 
       
 
       
 
  By:   /s/ Debra McAllonis
 
       
 
  Title:   Senior Vice President

SIGNATURES CONTINUED ON THE NEXT PAGE

-3-



--------------------------------------------------------------------------------



 



Agreed to and accepted
on the date first above written

        Borrowers:
 
    BLACK BOX CORPORATION OF PENNSYLVANIA
 
   
By:
  /s/ Michael McAndrew
 
   
Title:
  Secretary and Treasurer
 
   
 
    NORSTAN, INC.
 
   
By:
  /s/ Michael McAndrew
 
   
Title:
  CFO, Secretary and Treasurer
 
   
 
    GUARANTORS:
 
    BLACK BOX CORPORATION and
each of the DOMESTIC SUBSIDIARIES
which are Guarantors
 
   
By:
  /s/ Michael McAndrew
 
   
Title:
  Secretary
 
   
 
   

Agreed to and accepted,
as of the date first above written

        LENDERS:
 
    WACHOVIA BANK, NATIONAL ASSOCIATION
 
   
By:
  /s/ Patrick J. Kaufmann
 
   
Title:
  Senior Vice President
 
   
 
    BANK OF AMERICA, N.A., successor by merger to
Fleet National Bank
 
   
By:
  /s/ Sandra Gueirieri
 
   
Title:
  Vice President

SIGNATURES CONTINUED ON THE NEXT PAGE

-4-



--------------------------------------------------------------------------------



 



        NATIONAL CITY BANK OF PENNSYLVANIA
 
   
By:
  /s/ Emil Kwaczala
 
   
Title:
  Vice President
 
   
 
    US BANK
 
   
By:
  /s/ Frances W. Josephic
 
   
Title:
  Vice President
 
   
 
    KEYBANK NATIONAL ASSOCIATION
 
   
By:
  /s/ David A. Wild
 
   
Title:
  Vice President
 
   
 
    MELLON BANK, N.A.
 
   
By:
  /s/ Daniel J. Lenckos
 
   
Title:
  First Vice President
 
   
 
    FIFTH THIRD BANK
 
   
By:
  /s/ James Janovsky
 
   
Title:
  Vice President
 
   
 
    COMERICA BANK
 
   
By:
  /s/ Erica Krzeminski
 
   
Title:
  Assistant Vice President
 
   
 
    PEOPLE’S BANK
 
   
By:
  /s/ George Paik
 
   
Title:
  Vice President
 
   
 
    PNC BANK, NATIONAL ASSOCIATION
 
   
By:
  /s/ Holly Kay
 
   
Title:
  Assistant Vice President

-5-